Citation Nr: 1539520	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased initial rating for bilateral hearing loss, rated as 0 percent disabling from February 7, 2011, and 30 percent disabling since December 23, 2014.

2. Entitlement to an increased initial rating for status post left inguinal hernia surgery with scar, rated as 0 percent disabling from February 7, 2011, and 10 percent disabling since December 23, 2014.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969, to include service in the Oklahoma National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that proceeding is of record.

In April 2014, the Board remanded this appeal for further evidentiary development.  As will be discussed in greater detail below, with regard to the issues decided herein, substantial compliance with the Board's April 2014 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2015 rating decision, a 30 percent rating for bilateral hearing loss and a 10 percent rating for a left hernia disability were awarded, effective December 23, 2014.  As higher schedular ratings remain available throughout the appeal period, these claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 11, 2013, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2. Resolving all doubt in the Veteran's favor, from January 11, 2013, forward, the Veteran's bilateral hearing loss has been manifested by Level VI hearing acuity in each ear.

3. Prior to January 11, 2013, there is no clinical evidence that the Veteran experienced a recurrent left inguinal hernia; a resultant scar was not painful or unstable and the total area of that scar was not greater than 39 square centimeters.

4. Resolving all doubt in the Veteran's favor, from January 11, 2013, forward, the resultant scar is painful and mildly tender, but not unstable and the total area of that scar is not greater than 39 square centimeters and there has been no hernia recurrence.


CONCLUSIONS OF LAW

1. Prior to January 11, 2013, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2. Resolving all doubt in the Veteran's favor, from January 11, 2013, forward, the criteria for a 30 percent disability rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3. Prior to January 11, 2013, the criteria for an initial compensable disability rating for status post left inguinal hernia surgery with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7801-7805 (2014).

4. Resolving all doubt in the Veteran's favor, from January 11, 2013, forward, the criteria for a 10 percent disability rating, but no higher, for status post left inguinal hernia surgery with scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in February 2011, the Veteran was afforded notice of how to substantiate his claim of service connection for bilateral hearing loss and a left inguinal hernia disability.  Benefits were subsequently granted, and the Veteran appealed the ratings assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  

The Veteran has been afforded multiple VA examinations for his service-connected bilateral hearing loss and left inguinal hernia disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's disabilities, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, contemporaneous VA examinations were conducted and the Veteran was requested to identify any outstanding private medical records, as required in the April 2014 remand.  Thus, substantial compliance with the Board's April 2014 remand directives has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

1. Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case at any point.  See 38 C.F.R. § 4.86.

The Veteran was afforded a VA examination in May 2011.  On the May 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
70
80
55
LEFT
25
50
60
65
67.5

Speech recognition under the Maryland CNC test was 86 percent in the right ear and 82 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral II and the left ear is assigned Roman numeral IV.  Under Table VII, if one ear is rated II and the other is rated IV, a zero percent disability rating is assigned.  

Several private audiological assessments are of record.  In particular, an April 2012 audiogram from Belltone and a January 2011 audiogram from Hearing USA are of record.  Those audiograms, however, do not include Maryland CNC testing results.  The relevant regulation requires that audiometric testing include Maryland CNC test results to be valid for VA purposes.  See 38 C.F.R. § 4.85(a).  As those audiological assessments do not include the results of Maryland CNC testing, they cannot be considered by the Board in evaluating the Veteran's bilateral hearing loss.  See id.

In an October 2011 Notice of Disagreement, the Veteran explained that the January 2011 Hearing USA audiogram showed that an initial rating of 40 percent was warranted for his bilateral hearing loss.  However, as discussed above, that testing did not include Maryland CNC testing.  Thus, under 38 C.F.R. § 4.85(a), those results cannot serve as a basis for evaluating the severity of the Veteran's bilateral hearing loss

At his January 2013 Board hearing, the Veteran testified concerning his bilateral hearing loss.  The Veteran testified that his hearing had worsened since his May 2011 VA examination.  See Hearing Transcript (Tr.) at 3.  The Veteran also testified that he experiences trouble hearing while driving and trouble hearing children.  See id at 5-6.

The Veteran was afforded a VA examination in December 2014.  On the December 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
90
95
72.5
LEFT
55
70
85
90
75

Speech recognition under the Maryland CNC test was 72 percent in the right ear and 78 percent in the left ear.  An exceptional pattern of left ear hearing loss was shown as all puretone thresholds at each of the four specified frequencies was 55 decibels or greater.  See 38 C.F.R. § 4.86.  Under Table VI, each ear is assigned Roman numeral VI.  The Veteran displayed exceptional left ear hearing loss, under Table VIa, the Veteran's left ear is assigned Roman numeral VI.  Under Table VII, if both ears are assigned Roman numeral VI, a 30 percent disability rating is assigned.  

Prior to January 11, 2013, an initial compensable rating for bilateral hearing loss is not warranted.  The only valid testing results from that period-the May 2011 VA examination-showed that only a noncompensable rating was warranted.  Indeed, while audiograms from Hearing USA and Belltone are of record during this period, those evaluations did not include a Maryland CNC test and cannot be the basis for an increased rating during this period, as discussed above.  See 38 C.F.R. § 4.85(a).  Further, while the Veteran may argue that a compensable rating is warranted during this period, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.

A 30 percent disability rating is warranted from January 11, 2013, forward.  On that date, the date of the Veteran's Board hearing, he asserted that his hearing worsened since his May 2011 VA examination.  Affording the Veteran the benefit of the doubt, a 30 percent rating is warranted from the date the Veteran offered sworn testimony that his hearing had worsened-January 11, 2013.  Again, the private audiograms cannot serve as the basis to determine that the Veteran's hearing worsened since his May 2011 VA examination as the results from those private evaluations are not valid as they did not include a Maryland CNC test.  See 38 C.F.R. § 4.85(a).  As such, the earliest evidence that the Veteran's hearing worsened is the date of this Board hearing, when he alleged such.  There is no evidence that the Veteran is entitled to a disability rating in excess of 30 percent during this period.  

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his bilateral hearing loss disability have been accurately reflected by the schedular criteria.  Specifically, the Veteran experiences decreased hearing.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record. There is no evidence that the Veteran's bilateral hearing loss causes him to be unemployable.  See December 2014 VA Examination (noting only some functional impairment); May 2011 VA Examination Report (same).  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.

2. Left Inguinal Hernia Disability

Diagnostic Code 7338 evaluates impairment from inguinal hernias.  Specifically, pursuant to DC 7338, a noncompensable or zero percent evaluation is warranted for a hernia that is small, reducible, or without true hernia protrusion; or that is not operated but remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  Id.  A 30 percent evaluation is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  Id.  A 60 percent evaluation is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  Id.

The Veteran was afforded a VA examination in March 2011.  There, the Veteran reported pain.  The Veteran reported taking muscle relaxers once per week.  The Veteran did not report being hospitalized or having surgery for his left inguinal hernia.  A scar measuring 5 by 0.2 centimeters was noted.  The scar was not painful and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no keloid formation and the scar was not disfiguring.  The scar did not limit the Veteran's function.  Examination of the abdomen did not reveal evidence of striae on the abdomen wall or distention of superficial veins.  There was no evidence of ostomy or tenderness to the abdomen or flank on palpation.  There were no palpable masses.  There was no evidence of splenomegaly, ascites, liver enlargement or aortic aneurysm.  There was no inguinal hernia noted on examination.  The Veteran reported pain with standing and walking for long periods of time.

In an October 2011 Notice of Disagreement, the Veteran reported wearing a belt for support when walking, working, and driving.

The Veteran testified regarding his service-connected disability at his January 2013 Board hearing.  He stated that he experiences swelling and pain.  See Hearing Tr. at 7.  He reported wearing a belt for support.  See id at 8.  He reported one surgery while in service, but none thereafter.  See id at 9.  

The Veteran was afforded a VA examination in December 2014.  There was no inguinal hernia detected on examination.  The examiner noted a left inguinal scar and that the indurated tissue just beneath the scar was mildly tender and painful to palpitation.  The length and width of the scar was record as five centimeters.

A compensable evaluation for the Veteran's left inguinal hernia is not warranted under Diagnostic Code 7338.  As discussed above, a 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  Indeed, upon objective examination, it was explained that there is no clinical evidence that the Veteran currently experiences any left inguinal hernia.  See December 2014 VA Examination Report; March 2011 VA Examination Report.  To the extent that the Veteran asserts that he has a recurrent left inguinal hernia, his claim is not convincing as herniae, even when asymptomatic, are observable by medical professionals, and none was found on the December 2014 VA examination, which was ordered to discover any hernia pathology.  While the Veteran explained he wears a belt, there is no convincing evidence of any recurrent hernia, as required for a compensable rating under Diagnostic Code 7338.  Thus, a compensable rating is not warranted under Diagnostic Code 7338.

Prior to January 11, 2013, a compensable rating is not warranted for the Veteran's hernia scar.  Indeed, at the May 2011 VA examination, the examiner explained that the Veteran's hernia scar was not painful or unstable and the total area of that scar was not greater than 39 square centimeters (6 square inches).  Indeed, there is no evidence of such during that period.  As such, a separate, compensable rating for the residual scar is not appropriate prior to January 11, 2013.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

From January 11, 2013, forward, a 10 percent rating is warranted for the Veteran's hernia scar.  That is the date when the Veteran testified that the area in the proximity of the hernia was painful.  Indeed, the December 2014 VA examiner noted a left inguinal scar and that the indurated tissue just beneath the scar was mildly tender and painful to palpitation.  The length and width of the scar was record as five centimeters.  Given that the scar is painful and tender, a 10 percent rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  A higher rating is not warranted as there is no evidence that the Veteran's car is greater than 39 square centimeters and has no characteristics other than pain and mild tenderness.  See id.  Thus, from January 11, 2013, forward, a rating of 10 percent, and no more, is warranted for the Veteran's left inguinal hernia scar.

The above determination is based upon consideration of applicable rating provisions. The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his hernia disability have been accurately reflected by the schedular criteria.  Specifically, the Veteran does not experience a recurrent left inguinal hernia.  Instead, as of January 11, 2013, it was shown that he experiences a painful and tender hernia scar.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun, 22 Vet. App. 111.

Under Rice, a TDIU is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record.  There is no evidence that the Veteran's post-operative inguinal hernia causes any functional impairment, let alone causes him to be unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.


ORDER

Prior to January 11, 2013, entitlement to an initial compensable rating for bilateral hearing loss is denied.

From January 11, 2013, forward, a 30 percent disability rating, and no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to January 11, 2013, entitlement to an initial compensable rating for status post left inguinal hernia surgery with scar is denied.

From January 11, 2013, forward, a 10 percent disability rating, and no higher, for status post left inguinal hernia surgery with scar is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Pursuant to the Board's April 2014 remand, a medical opinion regarding the etiology of the Veteran's right knee disability was sought.  In January 2015, a VA examiner opined that it was as likely as not that the Veteran's current right knee disability was related to service.  However, the body of the opinion made it clear that a relationship was unlikely.  As rationale, the examiner stated that the service treatment records did not show any evidence of any right knee disability.  

This opinion is internally inconsistent and inadequate for determining whether service connection is warranted.  The sole fact that the Veteran's service treatment records did not document any right knee problems is not an adequate rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Indeed, the Veteran testified to carrying heavy items up and down stairs multiple times per day during service.  See Hearing Tr. at 11.  

The Board notes that any claim by the Veteran that right knee pain began in service and has continued since that time is not credible.  See April 2014 Board Remand.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2015 VA examiner or, if unavailable, another qualified examiner to provide an addendum opinion.  The claims file must be made available to the examiner for review in conjunction with the examination. 

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability had its onset during the Veteran's period of active service, or is otherwise related to active service.  In providing a rationale, the examiner must not solely rely on the fact that the Veteran's service treatment records were negative at the time of separation from service.  

The examiner must comment on the Veteran's assertion that he carried heavy items up and down stairs multiple times per day during service.  See Hearing Tr. at 11.  

For purposes of this examination, any claim by the Veteran that right knee symptoms began in service and continued since that time are not credible.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


